Citation Nr: 1115416	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, to include anxiety disorder, not otherwise specified (NOS), adjustment disorder with mixed anxiety and depressed mood and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from August 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (the RO).  

During the pendency of this appeal, the VA Regional Office in White River Junction, Vermont, granted the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability; a 10 percent evaluation was assigned, effective April 21, 2008.  Also, in December 2009, the VA Regional Office in Cleveland, Ohio, granted the Veteran's claims of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation for loss of a creative organ; a noncompensable (zero percent) evaluation was assigned and both awards were effective August 31, 2009.  Further, in a May 2010 rating decision, the VA Regional Office in Cleveland, Ohio, denied the Veteran's claim of entitlement to a total disability rating due to individual unemployability resulting from a service connected disability (TDIU).  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with those decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  Thus, those issues are not in appellate status and will be discussed no further.  

The Board notes that, since the RO's denial of the Veteran's TDIU claim in May 2010, the Veteran has asserted that his service-connected disabilities render him unable to maintain gainful employment.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however.  As noted above, a formal claim for TDIU was considered and denied by the RO during the pendency of the claim for an increased initial evaluation now on appeal to the Board.  The Veteran's TDIU claim was denied in the May 2010 rating decision, and the Veteran did not disagree with that determination.  Nothing in Rice suggests that the finality of those decisions can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, and instead REFERS that claim to the RO for further action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded again for further development.  Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran was last afforded a VA psychiatric examination in November 2007.  The report of this examination reflects that the Veteran demonstrated hyper arousal and sleep disturbance; a Global Assessment of Functioning (GAF) score of 60 was assigned.  

However, subsequent medical evidence reflects that the Veteran's psychiatric symptomatology has increased since November 2007.  Specifically, VA outpatient treatment records dated in December 2008 and June 2009 reflect that the Veteran suffers intrusive thoughts, symptomatology not present at the November 2007 VA examination, and was assigned GAF scores of 52 and 50, respectively.  See VA outpatient treatment records dated in December 2008 and June 2009.  

Initially, in this regard, the Board acknowledges that the Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Board notes that the Veteran was scheduled for a VA psychiatric examination in January 2010; however, the Veteran failed to appear.  It appears that the Veteran has relocated during the pendency of the appeal.  See mail returned as undeliverable, dated in May 2010.  

In light of the medical evidence reflecting increased psychiatric symptomatology and the returned mail indicating that the Veteran may not have been apprised of the January 2010 VA examination, the Board finds that a contemporaneous VA examination is necessary to determine the current nature and extent of his service-connected acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should take all necessary steps to verify the Veteran's current address.  

2.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected acquired psychiatric disorder(s).  

3.  The Veteran should complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

4.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected acquired psychiatric disorder.  In particular, records should be requested from, at least, the Detroit VAMC.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

5.  The AMC must make arrangements to provide the Veteran with an examination to determine the current severity of his service-connected acquired psychiatric disorder(s).  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to an acquired psychiatric disorder(s):  flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time or place.

The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of her psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided. T he report must be typed.

6.  The AMC will advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

7.  The RO should then readjudicate the Veteran's claim in light of all of the evidence of record on the merits.  If the claim is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for a VA examination could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

